DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Response to Amendment
Claims 1, 2, 4-6, 8, 9 and 11-14 have been amended.  Claims 15 and 16 have been canceled.  Claim 17 has been newly added.  Claims 1-14 and 17 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 17 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the training images” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “wherein the controller is configured to adjust one or more intrinsic parameters of the virtual camera … wherein the first machine learning model is further trained with intrinsic data indicating one or more intrinsic parameters of the virtual cameras for which the pose data and or training images were obtained.” It is unclear what the limitation “intrinsic parameters of the virtual camera” and “intrinsic data” is referring to in this context as a virtual camera would presumably have programmed parameters.
Claim 14 recites the limitation “wherein the virtual camera is real or virtual” in lines 1-2 of the claim.  It is unclear how the virtual camera can be real or virtual. 
Claim 3 is rejected for being dependent on a rejected base claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a virtual a camera” in line 5 of the claim.  This limitation appears to contain an extra word.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “a virtual a camera” in line 5 of the claim.  This limitation appears to contain an extra word.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, and further in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung”.

As per claim 1, Zamojc discloses a system comprising: 
a virtual camera operable to capture images of a scene (Zamojc, page 1, Introduction, The camera is one of the most important elements in a 3D game. It acts as the player's eyes, letting them see the game world from different points of view. In Unity3D, a 3D camera works just like a film camera. It can be panned, tilted, and zoomed to frame scenes); 
an identification unit configured to identify an object of interest in images of the scene (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player); 
a pose processor configured to obtain a pose of the object of interest in the scene relative to the virtual camera (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player); 
a scene analyser operable to determine, based on at least one of the obtained pose of the object of interest and images captured by the virtual camera, a scene quality associated with images captured by the virtual camera at a respective pose (Zamojc, page 5, The Dungeon Crawler Camera, In each frame we need to update the camera's position based on the player's position by applying the offset; Zamojc, page 6, The Dungeon Crawler Camera , Optional Enhancements, we want the camera to keep looking at the player); and 
a controller configured to cause a pose of the virtual camera to be adjusted (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret … the Player script has a chance to finish calculating the player's position before the camera calculates its position. This results in smoother camera motion; Zamojc, page 5, The Dungeon Crawler Camera, In each frame we need to update the camera's position based on the player's position by applying the offset; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player).
Zamojc does not explicitly disclose the following limitations as further recited however Erdem discloses 
wherein the scene analyser comprises a first machine learning model trained to determine the scene quality associated with the images captured by the virtual camera at respective poses, where the first machine learning model is trained to recognize poses of high scene quality through analysis of images (Erdem, page 23, Introduction, we developed a novel approach to be used for camera direction, which evaluates the aesthetic quality of in-game scenes rendered in real time while the game is being played … Our proposed real-time virtual camera director is aware of the final pixels in the image and capable of modifying the camera’s position accordingly; Erdem, page 24, Evaluating Aesthetic Quality, machine learning algorithms that extract aesthetic-related features from the input images … aspects when performing visual aesthetic analysis: ... Composition: Composition is related to the placement of various elements in the photographic frame … Figure-ground separation: Somewhat related to an image’s compositional properties, figure-ground separation refers to the main figure appearing distinct from the rest of the image (ground). This is important to ensure that the main subject remains the focal point in an image; Erdem, page 25, Proposed Approach, Figure 1 illustrates our proposed approach to effectively apply visual aesthetic analysis to video game camera direction ... we collected a dataset ... Before training the machine learning algorithms, we separated the data into two parts, thus creating a separate test set. We also collected some of the commonly used features; Erdem, pages 27-28, Camera Direction, After the feature-selection process, we trained the machine learning model to be applied to real-time rendered graphics on the entire dataset ... our goal was to improve only the composition of the rendered scene by manipulating the camera framing … To implement the virtual camera director, we used the popular Unity game engine ... The image from the Unity camera is transformed into a byte array and passed to this wrapper, which returns the aesthetic prediction ... Once the feature calculations are complete, the machine learning algorithm predicts the score ... the aesthetic evaluation thread evaluates the images captured by the secondary camera and predicts the aesthetic scores);
cause a pose of the virtual camera to be adjusted based on a determination that the scene quality of an image captured at a current pose is less than a threshold value (Erdem, pages 27-28, Camera Direction, When the aesthetics thread reports a new aesthetic score that is higher than the previously recorded score, the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint from which the score prediction was made). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc to include the aesthetic quality model as taught by Erdem in order to improve positioning of virtual cameras in 3D scenes (Erdem, page 23, Introduction).
Zamojc and Erdem further disclose (Erdem, page 32, Video Game Application, A better dataset would be rated by a group of photography experts, establishing a gold standard for analysis) but do not explicitly disclose the following limitations as further recited however Jung discloses 
a non-transitory, computer readable storage medium having stored thereon a computer program comprising processor-implementable instructions; and a computer processor, which when executing the computer program, causes the system to implement (Jung, ¶0285, The memory 1700 may store a program for processing and controlling the processor 1300, and may store input/output data; Jung, ¶0298, implemented as a software module (or a program module including instructions), the software module may be stored in a non-transitory computer-readable recording medium. Also, in this case, at least one software module may be provided by an operating system (OS) or a predetermined application):
where the first machine learning model is trained to recognize poses of high scene quality through analysis of images captured professionally or images of high popularity in a user community (Jung, ¶0008, providing recommendation information (e.g., at least one recommended photographing composition, a recommendation setting value, and at least one recommended pose) related to photography; Jung, ¶0054, take a nice photograph like professional photographers; Jung, ¶0078, the electronic apparatus 1000 may determine the recommended photographing composition by using the learning network model (e.g., the AI model) trained based on photographs taken by professionals; Jung, ¶0087, the electronic apparatus 1000 may determine a composition where the tree or the pillar does not overlap the person as the recommended photographing composition; Jung, ¶0098, an AI processor included in a server or the electronic apparatus 1000 may generate a recommendation model 300 that recommends a photographing composition or derives a photographing setting value by training an artificial neural network; Jung, ¶0100, the photograph images 301 obtained by the AI processor may be many photograph images taken by professionals, and may include information about a subject and a photographing composition. According to an embodiment, the photograph image 301 may be a still image, or a plurality of frames included in a video).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc and Erdem to include the training data set of photographs taken by professionals as taught by Jung as an alternate and additional means to assist users in capturing and creating professional quality aesthetic images (Jung, ¶0054; ¶0085). 

As per claim 5, Zamojc, Erdem and Jung disclose a system according to claim 1, wherein the controller comprises a second machine learning model trained to determine a pose of the virtual camera that is likely to result in the capture of an image of the object of interest having a higher scene quality (Zamojc, page 2, Create a Player, All of the cameras we're going to create will need a target: something to look at or follow. So, let's create a basic player we can move around; Zamojc, page 4, The Look At Camera, tell our camera's transform to look at the target object; Erdem, pages 27-28, Camera Direction, When the aesthetics thread reports a new aesthetic score that is higher than the previously recorded score, the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint from which the score prediction was made). 

As per claim 8, Zamojc, Erdem and Jung disclose a system according to claim 1, 
wherein the identification unit is configured to identify a type of scene that the images captured by the virtual camera corresponds to (Zamojc, page 4, The Look At Camera; Zamojc, page 5, The Dungeon Crawler Camera; Zamojc, page 7, The Follow Camera; Zamojc, page 9, The Mouse Aim Camera); and 
wherein the scene analyser is further configured to determine a scene quality associated with the images captured by the virtual camera at a respective pose, based on the identified scene type (Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player; Erdem, page 25, Dataset and Preprocessing, earlier work showed that better prediction capability can be obtained using a category-based model … and that the features related to aesthetic quality differ for different photographic classes of images). 

As per claim 14, Zamojc, Erdem and Jung disclose a system according to claim 1, wherein the virtual camera is real or virtual, being operable to capture images of a real or virtual scene (Zamojc, page 1, Introduction, The camera is one of the most important elements in a 3D game. It acts as the player's eyes, letting them see the game world from different points of view. In Unity3D, a 3D camera works just like a film camera. It can be panned, tilted, and zoomed to frame scenes; Erdem, pages 27-28, Camera Direction, To implement the virtual camera director, we used the popular Unity game engine). 

As per claim 17, Zamojc discloses a system comprising:
a virtual camera operable to capture images of a scene (Zamojc, page 1, Introduction, The camera is one of the most important elements in a 3D game. It acts as the player's eyes, letting them see the game world from different points of view. In Unity3D, a 3D camera works just like a film camera. It can be panned, tilted, and zoomed to frame scenes);
an identification unit configured to identify an object of interest in images of the scene (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player);
a pose processor configured to obtain a pose of the object of interest in the scene relative to the virtual camera (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player);
a scene analyser operable to determine, based on at least one of the obtained pose of the object of interest and images captured by the virtual camera, a scene quality associated with images captured by the virtual camera at a respective pose (Zamojc, page 5, The Dungeon Crawler Camera, In each frame we need to update the camera's position based on the player's position by applying the offset; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player); and 
a controller configured to cause a pose of the virtual camera to be adjusted (Zamojc, page 4, The Look At Camera, This is the most basic 3rd person camera. It sits in a fixed location in the 3D world and tracks its target like a turret … the Player script has a chance to finish calculating the player's position before the camera calculates its position. This results in smoother camera motion; Zamojc, page 5, The Dungeon Crawler Camera, In each frame we need to update the camera's position based on the player's position by applying the offset; Zamojc, page 6, The Dungeon Crawler Camera, Optional Enhancements, we want the camera to keep looking at the player)
wherein the identification unit is configured to identify a type of scene that the images captured by the virtual camera corresponds to (Zamojc, page 4, The Look At Camera; Zamojc, page 5, The Dungeon Crawler Camera; Zamojc, page 7, The Follow Camera; Zamojc, page 9, The Mouse Aim Camera).
Zamojc does not explicitly disclose the following limitations as further recited however Erdem discloses 
wherein the scene analyser comprises a first machine learning model trained to determine the scene quality associated with the images captured by the virtual camera at respective poses, where the first machine learning model is trained to recognize poses of high scene quality through analysis of images (Erdem, page 23, Introduction, we developed a novel approach to be used for camera direction, which evaluates the aesthetic quality of in-game scenes rendered in real time while the game is being played … Our proposed real-time virtual camera director is aware of the final pixels in the image and capable of modifying the camera’s position accordingly; Erdem, page 24, Evaluating Aesthetic Quality, machine learning algorithms that extract aesthetic-related features from the input images … aspects when performing visual aesthetic analysis: ... Composition: Composition is related to the placement of various elements in the photographic frame … Figure-ground separation: Somewhat related to an image’s compositional properties, figure-ground separation refers to the main figure appearing distinct from the rest of the image (ground). This is important to ensure that the main subject remains the focal point in an image; Erdem, page 25, Proposed Approach, Figure 1 illustrates our proposed approach to effectively apply visual aesthetic analysis to video game camera direction ... we collected a dataset ... Before training the machine learning algorithms, we separated the data into two parts, thus creating a separate test set. We also collected some of the commonly used features; Erdem, pages 27-28, Camera Direction, After the feature-selection process, we trained the machine learning model to be applied to real-time rendered graphics on the entire dataset ... our goal was to improve only the composition of the rendered scene by manipulating the camera framing … To implement the virtual camera director, we used the popular Unity game engine ... The image from the Unity camera is transformed into a byte array and passed to this wrapper, which returns the aesthetic prediction ... Once the feature calculations are complete, the machine learning algorithm predicts the score ... the aesthetic evaluation thread evaluates the images captured by the secondary camera and predicts the aesthetic scores), and
cause a pose of the virtual camera to be adjusted based on a determination that the scene quality of an image captured at a current pose is less than a threshold value (Erdem, pages 27-28, Camera Direction, When the aesthetics thread reports a new aesthetic score that is higher than the previously recorded score, the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint from which the score prediction was made); and
wherein the scene analyser is further configured to determine a scene quality associated with the images captured by the virtual camera at a respective pose, based on the identified scene type (Erdem, page 25, Dataset and Preprocessing, earlier work showed that better prediction capability can be obtained using a category-based model … and that the features related to aesthetic quality differ for different photographic classes of images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc to include the aesthetic quality model as taught by Erdem in order to improve positioning of virtual cameras in 3D scenes (Erdem, page 23, Introduction).
Zamojc and Erdem further disclose (Erdem, page 32, Video Game Application, A better dataset would be rated by a group of photography experts, establishing a gold standard for analysis) but do not explicitly disclose the following limitations as further recited however Jung discloses
a non-transitory, computer readable storage medium having stored thereon a computer program comprising processor-implementable instructions; and a computer processor, which when executing the computer program, causes the system to implement (Jung, ¶0285, The memory 1700 may store a program for processing and controlling the processor 1300, and may store input/output data; Jung, ¶0298, implemented as a software module (or a program module including instructions), the software module may be stored in a non-transitory computer-readable recording medium. Also, in this case, at least one software module may be provided by an operating system (OS) or a predetermined application):
where the first machine learning model is trained to recognize poses of high scene quality through analysis of images captured professionally or images of high popularity in a user community (Jung, ¶0008, providing recommendation information (e.g., at least one recommended photographing composition, a recommendation setting value, and at least one recommended pose) related to photography; Jung, ¶0054, take a nice photograph like professional photographers; Jung, ¶0078, the electronic apparatus 1000 may determine the recommended photographing composition by using the learning network model (e.g., the AI model) trained based on photographs taken by professionals; Jung, ¶0087, the electronic apparatus 1000 may determine a composition where the tree or the pillar does not overlap the person as the recommended photographing composition; Jung, ¶0098, an AI processor included in a server or the electronic apparatus 1000 may generate a recommendation model 300 that recommends a photographing composition or derives a photographing setting value by training an artificial neural network; Jung, ¶0100, the photograph images 301 obtained by the AI processor may be many photograph images taken by professionals, and may include information about a subject and a photographing composition. According to an embodiment, the photograph image 301 may be a still image, or a plurality of frames included in a video).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc and Erdem to include the training data set of photographs taken by professionals as taught by Jung as an alternate and additional means to assist users in capturing and creating professional quality aesthetic images (Jung, ¶0054; ¶0085). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Zhang et al., Chinese Patent Application No. CN107749952A, hereinafter, “Zhang”.

As per claim 10, Zamojc, Erdem and Jung disclose a system according to claim 1, wherein the object of interest comprises a character in a scene (Zamojc, page 6, The Dungeon Crawler Camera , Optional Enhancements, we want the camera to keep looking at the player).
Zamojc, Erdem and Jung do not explicitly disclose the following limitations as further recited however Zhang discloses wherein the scene quality model is trained with pose data and or training images of characters in scenes (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0037, Use this training set to train the initial deep neural network, and get the intelligent composition deep neural network; Zhang, ¶0041-0042, select single, multiplayer, half-length, partial and other modes for different scenes to meet the needs of wide-angle shooting during multiplayer sports … as shown in Figure 3, the key points can be set flexibly). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc, Erdem and Jung to include the pose training data as taught by Zhang in order to improve image composition for different scenes (Zhang, ¶0041-0042).

As per claim 11, Zamojc, Erdem, Jung and Zhang disclose a system according to claim 10, wherein 
the object of interest comprises a plurality of characters, the system includes an input unit operable to receive an input from a user indicating one or more characters that are to be included in the captured images (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0041-0042); and 
the scene analyser is configured to determine a scene quality based on the 3D poses of the characters that are to be included in the captured images and or the images captured by the virtual camera (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0021, The composition unit is used to establish an intelligent neural network for composition, compose the target object in real time, and obtain the optimal position of the target object in the current picture; Zhang, ¶0041-0042, select single, multiplayer, half-length, partial and other modes for different scenes to meet the needs of wide-angle shooting during multiplayer sports … as shown in Figure 3, the key points can beset flexibly). 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Meler et al., U.S. Publication No. 2018/0262683, hereinafter, “Meler”.

As per claim 2, Zamojc, Erdem and Jung disclose a system according to claim 1, but do not explicitly disclose the following limitations as further recited however Meler discloses wherein the first machine learning model is trained with pose data indicating a pose of the object of interest in the scene relative to the virtual camera that captured the training images and or training images of objects of interest wherein the pose data and or training images are labelled with respective scene qualities (Meler, ¶0022, Machine learning modules may be trained with image data that has been labeled with image quality scores provided by humans). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to train a machine learning model using labeled data as taught by Meler in the system of Zamojc, Erdem and Jung in order to provide a specific criterion for determining optimal scene composition (Meler, ¶0022).  

As per claim 3, Zamojc, Erdem, Jung and Meler disclose a system according to claim 2, wherein the pose data and or training images are labelled as having a high scene quality based on at least one of a source of the pose data and or training images and user feedback associated with the pose data and or training images (Meler, ¶0022, Machine learning modules may be trained with image data that has been labeled with image quality scores provided by humans. A machine learning module trained in this manner may be configured to take image data as input and output an image quality score that correlates well with subjective human scores. For example, images may be presented to humans and image quality scores for those images may be received from the humans and used to label one or more portions of image data from the respective images). 

As per claim 4, Zamojc, Erdem, Jung and Meler disclose a system according to claim 2, wherein the controller is configured to adjust one or more intrinsic parameters of the virtual camera based on the determination that the scene quality of an image captured at a current pose is less than a threshold value (Zamojc, page 5, The Dungeon Crawler, In the DungeonCamera script, we once again need to create a public attribute for our camera's target. We also need to create a variable to store the offset between the camera and its target. The offset is represented as a Vector3 and will be used maintain the relative distance as the player moves around); and
wherein the first machine learning model is further trained with intrinsic data indicating one or more intrinsic parameters of the virtual cameras for which the pose data and or training images were obtained (Zamojc, page 5, The Dungeon Crawler, In the DungeonCamera script, we once again need to create a public attribute for our camera's target. We also need to create a variable to store the offset between the camera and its target. The offset is represented as a Vector3 and will be used maintain the relative distance as the player moves around; Erdem pages 27-28, Camera Direction, manipulating the camera framing … The image from the Unity camera is transformed into a byte array and passed to this wrapper … the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 5 above, and further in view of Yu, Lingli, et al. "Intelligent land-vehicle model transfer trajectory planning method based on deep reinforcement learning." Sensors 18.9 (2018), hereinafter, “Yu”.

As per claim 6, Zamojc, Erdem and Jung disclose a system according to claim 5, but do not explicitly disclose the following limitations as further recited however Yu discloses wherein the second machine learning model comprises an agent trained using deep reinforcement learning (Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, the optimal intelligent driving strategy is applied to the virtual environment, which is trained by the agent after deep reinforcement learning); and 
wherein the agent is trained to learn a pose that maximises the scene quality of images captured by the virtual camera, the agent being trained by moving around multiple different virtual scenes and capturing virtual images of objects of interest within those scenes (Yu, page 7, 3.2. Model Transfer Strategy, Mapping to the virtual environment M, the intelligent vehicle pose is Car ...  sensor is acquired according to the distance ... and trajectory sequence; Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, DRL-MTTP aims to abstract the complex real environment and transfer it to a simple virtual environment through the model ... the optimal trajectory control sequence is obtained to realize the end-to-end trajectory planning ... the corresponding position Car of the intelligent vehicle in the virtual environment M is calculated by a model transfer for each target point). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the reinforcement learning as taught by Yu in the system of Zamojc, Erdem and Jung in order to train the algorithm in a virtual environment and then transfer the model to the real environment (Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning).

As per claim 7, Zamojc, Erdem, Jung and Yu disclose a system according to claim 6, wherein the second machine learning model is configured to determine a scene quality associated with the virtual images by inputting the virtual images into the first trained machine learning model (Yu, page 9-10, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, DRL-MTTP aims to abstract the complex real environment and transfer it to a simple virtual environment through the model ... the optimal trajectory control sequence is obtained to realize the end-to-end trajectory planning ... the corresponding position Car of the intelligent vehicle in the virtual environment M is calculated by a model transfer for each target point … Finally, the control trajectory sequence pair C under real environment M* is acquired by model transfer; Yu, 11, Figure 6; Erdem, pages 27-28, Camera Direction). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Chui et al., U.S. Publication No. 2019/0043172, hereinafter, “Chui”.

As per claim 9, Zamojc, Erdem and Jung disclose a system according to claim 8, but do not explicitly disclose the following limitations as further recited however Chui discloses wherein the identification unit comprises a third machine learning model trained to identify a type of scene that the images captured by the virtual camera corresponds to, the third machine learning model being trained with images of different types of scene and corresponding scene identifiers (Chui, ¶0025, Training 106 on a dataset 104, for example, using any combination of one or more appropriate machine learning techniques such as deep neural networks and convolutional neural networks, results in a set of one or more low level properties or attributes 110 associated with the dataset 104 to be learned … Examples of attributes that may be learned include attributes associated with object /scene types and geometries). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc, Erdem and Jung to include the scene types machine learning model as taught by Chui in order to adjust the pose and parameters dependent on the individual scene type (Chui, ¶0025).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” in view of Zhang et al., Chinese Patent Application No. CN107749952A, hereinafter, “Zhang” as applied to claim 11 above, and further in view of Visser et al., U.S. Publication No. 2017/0220036, hereinafter, “Visser”.

As per claim 12, Zamojc, Erdem, Jung and Zhang disclose a system according to claim 11, comprising:
wherein the scene analyser is configured to detect the scene quality based on the pose of the at least one primary character in the scene relative to the virtual camera and or the images captured by the virtual camera (Erdem, pages 27-28, Camera Direction, To implement the virtual camera director, we used the popular Unity game engine ... The image from the Unity camera is transformed into a byte array and passed to this wrapper, which returns the aesthetic prediction ... Once the feature calculations are complete, the machine learning algorithm predicts the score ... the aesthetic evaluation thread evaluates the images captured by the secondary camera and predicts the aesthetic scores ... When the aesthetics thread reports a new aesthetic score that is higher than the previously recorded score, the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint) but do not explicitly disclose the following limitations as further recited however Visser discloses: 
an audio unit operable to receive speech data indicative that at least one of the characters is or is about to start speaking; wherein the identification unit is configured to identify, based on the speech data, at least one of the characters as a primary character (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zamojc, Erdem, Jung and Zhang to include the ability to locate a source of audio as taught by Vissers in order to re-orient an audio receiver to increase the quality of the audio thereby improving tracking of the audio source (Vissers, ¶0048).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamojc, Ian, “Unity 3D: Third Person Cameras” Tuts+ Code Tutorial, 21 June 2012, hereinafter, “Zamojc”, in view of Erdem, Ali Naci, and Ugur Halici. "Applying computational aesthetics to a video game application using machine learning." IEEE Computer Graphics and Applications 36.4 (2016): 23-33, hereinafter, “Erdem”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Visser et al., U.S. Publication No. 2017/0220036, hereinafter, “Visser”.

As per claim 13, Zamojc, Erdem and Jung disclose a system according to claim 1, wherein the scene analyser is further configured to determine a scene quality associated with the captured images relative to the virtual camera (Erdem, pages 27-28, Camera Direction, To implement the virtual camera director, we used the popular Unity game engine ... The image from the Unity camera is transformed into a byte array and passed to this wrapper, which returns the aesthetic prediction ... Once the feature calculations are complete, the machine learning algorithm predicts the score ... the aesthetic evaluation thread evaluates the images captured by the secondary camera and predicts the aesthetic scores ... When the aesthetics thread reports a new aesthetic score that is higher than the previously recorded score, the main thread uses this new viewpoint as the main camera’s target state and smoothly translates and rotates it to this viewpoint) but do not explicitly disclose the following limitations as further recited however Visser discloses 
wherein the identification unit is configured to identify a source of audio in the scene and the pose processor is configured to determine a pose of the source of audio relative to the virtual camera (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest); and 
wherein the scene analyser is further configured to determine a scene quality based on the detected pose of the source of audio (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest; Vissers, ¶0048, A user identifies an audio signal on the DOA plot that is associated with an audio signal received from the desired audio source (122) and instructs system 10 to orient drone 12 to increase the quality of the audio signal received from the desired audio source; Vissers, Figure 6).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention modify the teachings of Zamojc, Erdem and Jung to include the ability to locate a source of audio as taught by Vissers in order to re-orient an audio receiver to increase the quality of the audio thereby improving tracking of the audio source (Vissers, ¶0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY MANGIALASCHI/Examiner, Art Unit 2668              

/VU LE/Supervisory Patent Examiner, Art Unit 2668